Citation Nr: 1413088	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-14 325	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran served on active duty from October 1965 to October 1967.  He died on August [redacted], 2006.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The instant matter was most recently before the Board in October 2011, at which time it was remanded for further development.  


FINDINGS OF FACT

1.  The Veteran died in August 2006; his amended certificate of death lists his cause of death to be hepatic cancer due to, or as consequence of, diabetes mellitus, type II, due to, or as consequence of, cirrhosis of the liver.  

2.  At the time of the Veteran's death, service connection was in effect for, among other things, posttraumatic stress disorder (PTSD).

3.  Resolving reasonable doubt in the appellant's favor, the evidence tends to show that the Veteran's alcohol abuse was due to or a result of his PTSD and that the alcohol abuse contributed materially to cirrhosis of the liver and subsequent fatal disease process.



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A § 1310, dependency and indemnity compensation (DIC) is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).  

The Veteran died in August 2006.  Of record are two certificates of death, one of which lists the Veteran's cause of death as hepatic carcinoma.  An amended certificate of death lists the Veteran's cause of death to be hepatic cancer due to, or as consequence of, diabetes mellitus, type II, due to, or as consequence of, cirrhosis of the liver.  At the time of the Veteran's death, service connection was in effect for, among other things, PTSD and type II diabetes mellitus.  The appellant filed a claim for DIC benefits in September 2006.  In support of her claim, she proffered several theories for how the Veteran's death was related to service, one of which was that the Veteran's service-connected PTSD caused him to abuse alcohol, which directly led to his cirrhosis and in turn, his hepatic cancer.  

In October 2011, the Board remanded the matter to obtain a medical opinion addressing whether the Veteran's service-connected PTSD contributed to his death.  In doing so, the Board pointed out that the medical and lay evidence of record demonstrated or suggested that the Veteran was diagnosed as having alcoholic cirrhosis, that he reportedly "was not a drinker before his combat experiences," that he began using alcohol excessively in 1967 to help him deal with the stress of the war and had continued to abuse alcohol since that time, that he drank heavily to deal with his PTSD symptoms, and that he had a long history of heavy alcohol consumption, drinking two cases of beer a week for at least two decades and possibly as long as 40 years.  

Upon review of the claims folder in February 2012, a VA psychologist opined that the Veteran's noted alcohol abuse was less likely than not proximately due to or the result of his service-connected PTSD.  As rationale for that opinion, the psychologist stated that the Veteran was first diagnosed as having PTSD in 2003, but that his alcohol use had been on-going for many years prior to that time.  She further noted a family history of alcoholism in that the Veteran's maternal grandmother was reportedly an alcoholic.  

Contrary to the VA examiner's negative opinion regarding an association between the Veteran's alcohol abuse and his service-connected PTSD, a private clinician who had conducted a psychiatric examination of the Veteran in October 2003 noted the Veteran's self-reported history of alcohol abuse and his history of PTSD-related symptoms since service and rendered a diagnosis of PTSD with secondary alcoholism.  Notably, the VA examiner did not discuss this diagnosis, which supports an association between the Veteran's PTSD and alcohol abuse.  Further, it appears that the VA examiner based her opinion on the fact that the Veteran had one family member who was noted to be an alcoholic and that his abuse of alcohol long-preceded his PTSD diagnosis.  The VA examiner did not, however, discuss the Veteran's history of PTSD-related symptomatology or consider whether it was possible that the Veteran was in fact suffering from PTSD long before a diagnosis was finally made.  Nor does it appear that she gave any consideration to the Veteran's statement that he began using alcohol excessively in 1967 to help him deal with the stress of the war and had continued to abuse alcohol since that time.  Consequently, the Board cannot conclude that the VA examiner's opinion was based on the complete evidentiary picture, especially in light of the fact that the Veteran was diagnosed as having alcoholism secondary to PTSD by a clinician who was able to conduct an in-person interview with the Veteran.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (discussing adequacy of medical opinions).

Given the evidence of record, to include the Veteran's diagnoses of PTSD with secondary alcoholism and alcoholic cirrhosis, and the fact that the Veteran's amended death certificate lists cirrhosis as a contributing cause of death, the Board finds that although the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  (In this regard, the Board notes that although there is no evidence accompanying the amended death certificate to support the addition of diabetes mellitus and cirrhosis as causes contributing to the Veteran's hepatic cancer and death, the Board finds no reason to question the authenticity of the amended death certificate or the addition of cirrhosis as a contributing factor in the Veteran's ultimate death.)  Accordingly, when reasonable doubt is resolved in favor of the appellant, the Board finds that it is at least as likely as not that the Veteran's service-connected PTSD was a contributory cause of death.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (providing that compensation may be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability").  Accordingly, the appellant's claim of service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


